                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

NICHOLAS RAY PIRTLE,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:18-cv-2101-JMB
                                                  )
DANIEL BULLOCK, et al.,                           )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Nicholas Ray Pirtle, an inmate

at the Moberly Correctional Center, for leave to commence this civil action without prepayment

of the required filing fee. Having reviewed the motion and the financial information submitted

in support, the Court has determined to grant the motion, and assess an initial partial filing fee of

$20.08. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the Court

will give plaintiff the opportunity to file an amended complaint.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $100.43, and an average monthly balance of $39.35. The Court

will therefore assess an initial partial filing fee of $20.08, which is twenty percent of plaintiff’s

average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief can be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555); see

also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that

court must accept factual allegations in complaint as true, but “does not accept as true any legal

conclusion couched as a factual allegation”).



                                                  2
       Pro se complaints must be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106

(1976). This means that if the essence of an allegation is discernible, the court should construe

the complaint in a way that permits the plaintiff’s claim to be construed within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints must allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to “assume facts

that are not alleged, just because an additional factual allegation would have formed a stronger

complaint.” Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004). Additionally, giving a pro se

complaint the benefit of a liberal construction does not mean that procedural rules must be

interpreted so as to excuse mistakes by those who proceed without counsel. See McNeil v.

United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against 22 defendants. The

defendants include the St. Francois County Sheriff, sheriff’s deputies, medical personnel at the

St. Francois County jail, St. Francois County Commissioners, prosecuting attorneys, and a public

defender. Plaintiff states he sues the defendants in their official and individual capacities.

       According to the complaint, in June of 2017, plaintiff was arrested by the Farmington

police department “on several traffic citations and a motorcycle accident.” (Docket No. 1 at 8).

He was taken to the St. Francios County Jail, and placed in a holding cell with six other people.

Because of the cell’s size and lack of adequate bunks and seating, most inmates had to sit, stand

or sleep on the floor. Inmates are commonly housed in this manner for three to five days,

leaving “the people” without recreation, showers or proper hygiene. Id. at 8. Plaintiff had been

in a motorcycle accident and he requested medical treatment, “which was denied by St. Francois



                                                  3
County Deputy Sheriff employees working in the booking area,” and “employees” refused

plaintiff’s necessary heart medication. Id. Plaintiff had chest pains, but was refused medical

treatment and placed in a suicide chair by Deputy Trent Franklin.

       Days later, plaintiff was moved to general population with thirty to forty other people.

The area was overcrowded and there were not enough bunks. Plaintiff was given a thin mat and

a small blanket. He witnessed physical assaults, and sometimes “the employees” watched

inmates assault each other. Id. at 9.

       After several days of living in this environment, plaintiff experienced chest pains. An

inmate pressed the intercom button for him. Five or ten minutes later, plaintiff was moved to a

cell “by holdover to be denied proper medical care.” Id. Nurse Heather Smith told him he

would be held there for observation, and told him he should not have come to jail or broken the

law. Plaintiff writes: “[w]hile continuous denial of needed medication I remained in the medical

cell” from July to September 2017, and “[d]enial of exercise, fresh air, clean linen/cloths, phone

calls, correspondence with family or privileged mail with attorneys, legal materials, access to the

courts, face to face discussion between counsel and myself.” Id. at 9-10.

       Plaintiff alleges that “Staff of the St. Francois County Sheriff Department refused to take

[him] to a local hospital for care of several heart attacks.” Id. at 10. He writes a list of 13

defendants and states they were involved in “[a]ll mentioned refusals.” Id. He claims the rights

of other inmates were violated, and the environment was unsanitary and stressful. He alleges

that when he complained about symptoms, “jail staff” would say “tuff” and refer him to Nurse

Smith, who was angry and disrespectful. Id. By the end of September, he was moved and

conditions remained unsatisfactory.     For example, he was not permitted to shower often.

Plaintiff claims that inmates can only get relief from these conditions by pleading guilty, which



                                                4
violates the Due Process clause. He claims he has suffered “irreversible physical damage” and

that other inmates have suffered as well. Id. at 12.

       As relief, plaintiff wants the defendants to stop committing the “claimed violations,” and

he seeks a total of $20,020,000 in monetary relief. Id. at 13.

                                            Discussion

       The complaint is defective and subject to dismissal. It appears plaintiff wishes to claim

he was denied adequate medical care. However, he fails to plead sufficient facts from which the

Court can infer that he had an objectively serious medical need, and that any defendant

deliberately disregarded that need. See Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011)

(describing the elements of a deliberate indifference claim).

       Plaintiff also appears to bring this case, at least in part, to vindicate the rights of his

fellow inmates. While federal law authorizes plaintiff to plead and conduct his own case

personally, see 28 U.S.C. § 1654, he lacks standing to bring claims on behalf of others. In

addition, plaintiff does not allege, nor is it apparent, that he is a licensed attorney. Only a

licensed attorney may represent another party’s interests in federal court. See Lewis v. Lenc–

Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (a person who is not licensed to practice law

may not represent another individual in federal court). Plaintiff also attempts to bring a myriad

of unrelated claims for relief against a total of 22 defendants, which is impermissible. See Fed.

R. Civ. P. 20(a)(2).

       Finally, in setting forth his claims, plaintiff most often describes allegedly unlawful

conduct and conditions for which “employees,” “staff,” or other unspecified people are

responsible, or he lists the names of certain defendants and states, in conclusory fashion, that

they are responsible. This is insufficient. Plaintiff is required to allege facts showing how each



                                                 5
named defendant was directly involved in or personally responsible for the alleged deprivation of

his rights. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (“Liability under §

1983 requires a causal link to, and direct responsibility for, the alleged deprivation of rights”),

Iqbal, 556 U.S. at 676 (“. . . a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution”), Martin v. Sargent,

780 F.2d 1334 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to allege

the personal responsibility of the defendant).

        Because plaintiff is proceeding pro se, the Court will allow him to amend his complaint.

Plaintiff is warned that the amended complaint will replace the original complaint. E.g., In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

Plaintiff must submit the amended complaint on a court-provided form, and he must comply with

the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires plaintiff to set

forth a short and plain statement of the claim showing entitlement to relief, and it also requires

that each averment be simple, concise and direct. Rule 10 requires plaintiff to state his claims in

separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances.

        In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wants to sue. Plaintiff should also indicate

whether he intends to sue each defendant in his or her individual capacity, official capacity, or

both.1 Plaintiff should avoid naming anyone as a defendant unless that person is directly related

to his claim.




   1
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.

                                                   6
        In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant.   Plaintiff

should only include claims that arise out of the same transaction or occurrence, or simply put,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may

choose a single defendant, and set forth as many claims as he has against that defendant. See

Fed. R. Civ. P. 18(a).

        If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the factual allegations supporting his claim or claims against that

defendant.    Plaintiff’s failure to make specific factual allegations against any defendant will

result in that defendant’s dismissal.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $20.08. Plaintiff is instructed

to make his remittance payable to “Clerk, United States District Court,” and to include upon it:

(1) his name; (2) his prison registration number; (3) this case number; and (4) the statement that

the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall file an amended complaint in accordance with the

instructions set forth herein.



                                                7
       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.

       If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

       Dated this 5th day of February, 2019.




                                               /s/John M. Bodenhausen
                                               JOHN M. BODENHAUSEN
                                               UNITED STATES MAGISTRATE JUDGE




                                               8
